Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Richard Kaiser on February 9, 2022.
	Claim 27 was rewritten as follows:
--Claim 27.	An apparatus for determining a mean corpuscular haemoglobin concentration (MCHC) in a whole blood sample, comprising:
a sample holder including an elongate sample chamber having an open end and a closed
end;
a holding member adapted to receive and retain the sample holder, wherein the holding
member is configured to rotate about an axis of rotation, and wherein, when the sample
holder is received and retained by the holding member the sample chamber is substantially
perpendicular to the axis of rotation;
first and second light sources positioned on a first side of the sample holder, configured to emit light in respective different frequencies, which correspond to regions of the
spectrum in which absorption of reduced haemoglobin (RHb) and oxygenated haemoglobin
(HbO2) vary significantly; 

the first side, so that light from each of the first and second light sources passes through the sample chamber, in at least one rotational position of the sample holder, and impinges on the at least one light sensor, to allow determination of light absorption by both RHb and HbO2 species; and (a) a processor configured to receive output signals from the at least one light sensor, and to calculate the mean corpuscular haemoglobin concentration (MCHC) of the red blood cells of the blood sample from the output signals, wherein the output signals are representative of the light absorption by both the RHb and HbO2 species, and/or (b) a data output to transmit data gathered by the apparatus to a further computing device, wherein the further computing device is configured to calculate the MCHC from the output signals. –
	Claim 38 was rewritten as follows:
--Claim 38.	The apparatus according to claim 27, wherein processor is configured to receive signals from, and provide instructions to, the first and second light sources and the at least one light sensor. –
	Claim 39 was canceled.
	Claim 40 was changed to depend from claim 27 instead of claim 39 since claim 39 was canceled. 
	Claim 42 was rewritten as follows:
--Claim 42.	 A method of determining a mean corpuscular haemoglobin concentration (MCHC) of a blood sample, comprising the steps of:
providing a sample holder;
introducing a blood sample into the sample holder;
mounting the sample holder on a holding member;

providing first and second light sources on a first side of the sample
chamber;
providing at least one first light sensor on a second side of the sample chamber, opposite
from the first side;
emitting light from the first and second light sources at respective different frequencies, which correspond to regions of the spectrum in which absorption of reduced haemoglobin (RHb) and oxygenated haemoglobin (HbO2) vary significantly, such that the light passes through the sample chamber and is detected by the at least one first light sensor;
determining separately an attenuation of light passing through both RHb and HbO2
species in the sample chamber by measuring the attenuation of the light emitted from the first
and second light sources with the at least one first light sensor, and determining the mean corpuscular haemoglobin concentration (MCHC) of the red blood cells of the blood sample using output signals representative of the measured attenuation of light passing through both the RHb and HbO2 species. –
	Claim 44 was rewritten as follows:
--Claim 44.	A method according to claim 43, further comprising the step of
measuring the haematocrit of the blood sample while the sample holder containing the blood sample is mounted on the holding member. –
	Claim 45 was rewritten as follows:
--Claim 45.	A method according to claim 42, wherein the steps of the method

	Claim 46 was rewritten as follows:
--Claim 46.	A method according to claim 45, wherein the step of emitting light
from the first and second light sources such that the light passes through the sample chamber and is detected by the at least one first light sensor is carried out while the holding member is rotated
about the axis of rotation. –
The following is an examiner’s statement of reasons for allowance: Application serial no. 17/049,885 is being allowed since the closest prior art to Clampitt et al (EP 795,129) used to previously reject the claims fails to teach or fairly suggest a method and an apparatus for determining a mean corpuscular hemoglobin concentration (MCHC) in a whole blood sample by emitting light from a first and second light source through a whole blood sample located in a sample holder held by a holding member while the holding member is rotating about an axis of rotation, wherein the sample holder is arranged substantially perpendicular to the axis of rotation and wherein the light emitted from the first and second light sources has different frequencies which correspond to regions of the spectrum in which absorption of reduced hemoglobin (RHb) and oxygenated hemoglobin (HbO2) vary significantly, determining an attenuation of light passing through both the RHb and HbO2 species with a light sensor, and determining the MCHC of the whole blood sample using output signals representative of the measured attenuation of light passing through both the RHb and HbO2 species.  In particular, Clampitt et al fail to teach 2 species at two different frequencies of light, wherein the frequencies of light correspond to regions of the spectrum in which absorption of RHb and HbO2 vary significantly.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”















Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAUREEN M WALLENHORST whose telephone number is (571)272-1266. The examiner can normally be reached on Monday-Thursday from 6:30 AM to 4:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander, can be reached at telephone number 571-272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/MAUREEN WALLENHORST/Primary Examiner, Art Unit 1797                                                                                                                                                                                                        February 9, 2022